DETAILED ACTION
Representative Figures

    PNG
    media_image1.png
    638
    465
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102/103
Claims 1-10 are rejected under 35 U.S.C. 102(A1/A2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN1649656A (which corresponds to YOON – US 6,440,346). The rationale set forth in the Chinese First Office Action is adopted.

    PNG
    media_image2.png
    685
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    739
    508
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. Applicant has argued that the applied reference fails to disclose a “pressurization chamber disposed in the outer basket” and “wherein the gas supplied to the pressurization chamber is ejected from the pressurization chamber toward a dehydration product positioned between the outer basket and the pressurization chamber."
Claims 1-10 are apparatus claims. A “pressurization chamber” as recited in claim 1 is merely “an enclosed space or cavity” capable of being “pressurized,” (an intended use). Claim 1 does not positively recite any means to pressurize the chamber or supply a gas, or eject the gas. Applicant argues functional limitations without claiming structure sufficient to accomplish the claimed functions. Moreover, materials being treated (e.g., “a dehydration product”) do not limit the apparatus being claimed; see MPEP Section 2115.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776